DETAILED ACTION
Claims 1-14 were rejected in the Office Action mailed on 04/27/2021. 
Applicant’s response filed 07/26/2021 is acknowledged.  In the response applicant amended claims 1 and 2 and canceled claim 9.  
Claims 1-8 and 10-14 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 2, both claims require from 40 to 45% nickel be present in the alloy.  However, the new limitation added to each claim, wherein up to 75% by weight of nickel is replaced with cobalt then seems to contradict this range.  It is unclear if the full range of 75% of the nickel is replaced with cobalt will the limitation of 40 to 45% of nickel still be able to be met?   That is, if the 75% of the nickel is replaced with 
Dependent claims 3-8 and 10-14 are rejected for the same reasons set forth above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US 2019/0010565), herein Kochi.

In regards to claim 1, Kochi teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 4.5%, Nb: 0.2 to 3.5%, N: not more than 0.025%, with the balance being Fe and impurities [Abstract, 0016].  The ranges of these elements overlap the claimed ranges.   Table 1 is provided below for an easier comparison of the elements and ranges.  The alloy further comprises: 0.0005-0.1 % Zr, 0.0005- 0.1 Ti, 0.01-6 W and 0.0005-0.1 Y [0016, 0056-0057, 0058-0059, 0062-0063, 0069-0071].  These ranges overlap the 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 1
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
25-35
10 to less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.25
0 .0005- 0.1
W
0.01-0.25
0.01 - 6
Ta

 
Ti
0.01-0.25
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.9
0.01-2
N 
up to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 1: The claimed composition compared to the alloy of Kochi.

In regards to claim 2, Kochi further teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 4.5%, Nb: 0.2 to 3.5%, N: not more than 0.025%, with the balance being Fe and impurities [Abstract, 0016].  The ranges of these elements overlap the claimed ranges.   
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 2
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
25-35
10 less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.05
0 .0005- 0.1
W
0.05-0.25
0.01 - 6
Ta

 
Ti
0.04-0.15
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.6
0.01-2
N 
up to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 2: The claimed composition compared to the alloy of Kochi.

In regards to claim 3, Kochi further teaches C is present, in mass %, at 0.03 to less than 0.25% [0034-0035].  This overlaps the claimed range.

In regards to claim 4, Kochi further teaches Al is present, in mass %, at more than 2.5 to less than 4.5% [0044-0045].  This overlaps the claimed range.

In regards to claim 5, Kochi further teaches Ni is present, in mass %, at 28 to less than 45% [0042-0043].  This overlaps the claimed range.

In regards to claim 6, Kochi further teaches Cr is present, in mass %, at 10 to less than 30% [0040-0041].  This overlaps the claimed range.

In regards to claim 7, Kochi further teaches Nb is present, in mass %, at 0.5 to less than 3% [0046-0047].  This overlaps the claimed range.

In regards to claim 8, Kochi further teaches Si is present, in mass %, at 0.03 to less than 1% [0036-0037].  This overlaps the claimed range.

In regards to claim 10, Kochi further teaches W is present, in mass %, at 0.01 to less than 5% [0058-0059].  This overlaps the claimed range.

In regards to claim 11, Kochi further teaches Ti is present, in mass %, at 0.0005 to less than 0.2% [0056-0057].  This overlaps the claimed range.

In regards to claim 12, Kochi further teaches Y is present, in mass %, at 0.0005 to less than 0.08% [0069-0071].  This overlaps the claimed range.

In regards to claim 13, Kochi further teaches N is present, in mass %, at N content is not more than 0.025% [0048-0049].  
The only deficiency of Kochi is that Kochi disclose the use of 0.025% of nitrogen, while the present claims require a minimum of 0.03% of nitrogen. 
It is apparent, however, that the instantly claimed amount of 0.03 % and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.025 % disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Kochi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claim 14, Kochi further teaches the alloy is an alloy pipe [0033, 0079].

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flahaut  (US 2007/0144622) in view of Kirchheiner et al. (US 2005/0129567 A1), herein Kirchheiner.

In regards to claim 1, Flahaut teaches a castable alloy comprising by weight: carbon 0.01-0.5%, silicon 0.01-2.5%, manganese 0-2.5%, nickel 15-50%, chromium 20-40%, molybdenum 0-1.0%, niobium 0-1.7%, titanium 0-0.5%, zirconium 0-0.5%, cobalt 0-2.0%, tungsten 0-1.0%, hafnium 0.01-4.5%, aluminum 0-15%, nitrogen 0.001-0.5% and the balance iron and incidental impurities including oxygen [Abstract, 0014, 0015].  Table 3 is provided below to compare the elements and ranges claimed versus those of Flahaut.  The listed elements and the ranges of each element overlap the claimed elements except for Mo.  Mo is an optional element and if present is permitted as the claim is framed under the transitional phrase comprising and thus the composition is open.  The limitation of up to 75% of the nickel is replaced by Co is met as the Co is optional or added at up to 2%, which overlaps the claimed range.
Flahaut does not teach the addition of Y to the alloy.
Kirchheiner teaches a corrosion-resistant casting alloy composition [0002, 0012], The composition comprising: up to 0.8% of carbon, up to 1% of silicon, up to 0.2% manganese, 15 to 40% of chromium, 0.5 to 13% iron, 1.5 to 7% of aluminum, up to 2.5% niobium, up to 1.5% titanium, 0.01 to 0.4% of zirconium, up to 0.06% nitrogen, up to 12% cobalt, less than 0.01 to up to 5% molybdenum, up to 6% tungsten, 0.01 to 0.1% yttrium and a remainder nickel [Abstract, 0012, Table].  
2O3 layer [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added yttrium to the alloy of Flahaut in the range taught by Kirchheiner.  One would have been motivated to do so based on the strong oxide-forming action which in the alloy improves the formation conditions and bonding of the α-Al2O3 layer.  Thus modified Flahaut teaches a composition which overlaps the claimed composition.


claim 1
Flahaut
C
0.15-0.35
0.01-0.5
Al
2.5-5
0-15
Ni
40-45
15-50
Cr
25-35
20-40
Nb
0.5-1.5
0-1.7
V

 
Y
0.01-0.25
-
W
0.01-0.25
0-1
Ta

 
Ti
0.01-0.25
0-0.5
Zr

0-0.5
Hf

0.01-4.5
Mn
0.4-0.8
0-2.5
Si 
up to 0.9
0.1-3
N 
up to 0.10
0.001-0.5
Fe
bal
bal
impurities
present
present


Table 3: The claimed composition compared to the alloy of Flahaut.

In regards to claim 2, Flahaut teaches a castable alloy comprising by weight: carbon 0.01-0.5%, silicon 0.01-2.5%, manganese 0-2.5%, nickel 15-50%, chromium 20-40%, molybdenum 0-1.0%, niobium 0-1.7%, titanium 0-0.5%, zirconium 0-0.5%, cobalt 0-2.0%, tungsten 0-1.0%, hafnium 0.01-4.5%, aluminum 0-15%, nitrogen 0.001-0.5% and the balance iron and incidental impurities including oxygen [Abstract, 0014, 0015].  Table 4 is provided below to compare the elements and ranges claimed versus those of Flahaut.  The listed elements and the ranges of each element overlap the claimed elements except for Mo.  Mo is an optional element and if present is permitted as the claim is framed under the transitional phrase comprising and thus the composition is open.  The limitation of up to 75% of the nickel is replaced by Co is met as the Co is optional or added at up to 2%, which overlaps the claimed range.
Flahaut does not teach the addition of Y to the alloy.
Kirchheiner teaches a corrosion-resistant casting alloy composition [0002, 0012], The composition comprising: up to 0.8% of carbon, up to 1% of silicon, up to 0.2% manganese, 15 to 40% of chromium, 0.5 to 13% iron, 1.5 to 7% of aluminum, up to 2.5% niobium, up to 1.5% titanium, 0.01 to 0.4% of zirconium, up to 0.06% nitrogen, up to 12% cobalt, less than 0.01 to up to 5% molybdenum, up to 6% tungsten, 0.01 to 0.1% yttrium and a remainder nickel [Abstract, 0012, Table].  
Kirchheiner expressly teaches that yttrium is added to the alloy at 0.01 to 0.1% [Abstract, 0012].  The yttrium is added in this range for the strong oxide-forming action which in the alloy improves the formation conditions and bonding of the α-Al2O3 layer [0039].
2O3 layer.  Thus modified Flahaut teaches a composition which overlaps the claimed composition.


claim 2
Flahaut
C
0.15-0.35
0.01-0.5
Al
2.5-5
0-15
Ni
40-45
15-50
Cr
25-35
20-40
Nb
0.5-1.5
0-1.7
V

 
Y
0.01-0.05
-
W
0.05-0.25
0-1
Ta

 
Ti
0.04-0.15
0-0.5
Zr

0-0.5
Hf

0.01-4.5
Mn
0.4-0.8
0-2.5
Si 
up to 0.6
0.1-3
N 
up to 0.10
0.001-0.5
Fe
bal
bal
impurities
present
present


Table 4: The claimed composition compared to the alloy of Flahaut.

In regards to claim 3, Flahaut further teaches C is present, by weight, at 0.01-0.5% [0015].  This overlaps the claimed range.

In regards to claim 4, Flahaut further teaches Al is present, by weight, at 0-15% [0015].  This overlaps the claimed range.

In regards to claim 5, Flahaut further teaches Ni is present, by weight, at 15-50% [0015].  This overlaps the claimed range.

In regards to claim 6, Flahaut further teaches Cr is present, by weight, at 20-40% [0015].  This overlaps the claimed range.

In regards to claim 7, Flahaut further teaches Nb is present, by weight, at 0-1.7% [0015].  This overlaps the claimed range.

In regards to claim 8, Flahaut further teaches Si is present, by weight, at 0.01-2.5% [0015].  This overlaps the claimed range.

In regards to claim 10, Flahaut further teaches W is present, by weight, at 0-1% [0015].  This overlaps the claimed range.

In regards to claim 11, Flahaut further teaches Ti is present, by weight, at 0-0.5% [0015].  This overlaps the claimed range.

In regards to claim 12, modified Flahaut through Kirchheiner expressly teaches that yttrium is added to the alloy at 0.01 to 0.1% [0012].  This overlaps the claimed range.

In regards to claim 13, Flahaut further teaches N is present, by weight, 0.001-0.5% [0014].  This overlaps the claimed range.

In regards to claim 14, Flahaut further teaches the alloy is useful in the production of tubes (i.e., pipes) [Abstract, 0002].  
	
Response to Arguments
The prior 112 d rejection is withdrawn based upon the claim amendments.  However, new 112 b rejections are present as set forth above.
Applicant’s arguments, see Pgs. 1-3, filed 07/26/2021, with respect to the rejections of claims under Takahashi and separately on Kirchheiner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kochi et al. (US 2019/0010565) and separately on Flahaut  (US 2007/0144622) in view of Kirchheiner et al. (US 2005/0129567 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/           Examiner, Art Unit 1784